DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 - 16 in the reply filed on 05/23/2022 is acknowledged. Claims 17 – 20 are withdrawn for being drawn to unelected groups.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” with respect to “substantially in the first plane” and “substantially perpendicular to the first plane” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In order to further prosecution, the term “substantially” will be interpreted as any amount of deviation from the first plane or perpendicular to the first claim as applies within the claim.
Furthermore, the phrase “in a second plane at a distance from and substantially perpendicular to the first plane” is indefinite. An unbounded plane extends forever in all directions across two perpendicular axes. Therefore, two unbounded perpendicular or “substantially perpendicular” planes must intersect along a line, therefore it is unclear how two unbounded planes can be “at a distance from” each other. In order to further prosecution, this limitation will be interpreted as the second plane “substantially perpendicular to” and intersecting the first plane.
Claims 2 – 16 are rejected for depending from and failing to clarify the indefinite subject matter of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 7 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012137067 A2 to Orsatti, et al. (hereinafter Orsatti).
Regarding claim 1, Orsatti anticipates a method [pg 1, ln 13 – 17] comprising:
implanting in (in capsular bag 103) and/or on an eye an implant with a fixing apparatus (substrate 15/15c comprising anchors 18c for anchoring the apparatus to the capsular bag 103) that is arranged in a first plane (planar surface of the substrate) ([pg 5; pg 7, ln 4 – 12; pg 27, ln 26 – 29; pg 32, ln 9 – 10], anchors 18c on substrate 15/15c are configurable to fix the apparatus to capsular bag 103) (Fig 4B), having a recess (having an unobstructed inner diameter 185) extending substantially in the first plane [pg 21, ln 28 -34] (Fig 1A), characterised in that the implant in a second plane at a distance from and substantially perpendicular to the first plane has a holding apparatus (adhesive 139) for holding at least one sensor module having a sensor and/or at least one sensor module (12) ([pg 14, ln 14 - 22], adhesive 139 extends from substrate 15 in a manner substantially perpendicular to the plane that the inner diameter 185 is in to hold sensor 12 to substrate 15) (Fig 1B).

Regarding claim 2, Orsatti anticipates the method of claim 1, characterised in that, in an implanted state of the implant, the holding apparatus (adhesive 139) and/or the sensor module (12) is arranged in a region between a capsular bag (103) and iris of the eye [pg 32, ln 6 – 10] (Fig 6A).

Regarding claim 3, Orsatti anticipates the method of claim 1, characterised in that the implant has at least one spacer element (bump 136) between the holding apparatus (adhesive 139) and the fixing apparatus (comprising anchor 18c and in particular substrate 15/15c) ([pg 14, ln 14 - 21], bump 136 disposed between adhesive 139 and substrate 15/15c is configured to space sensor 12 from substrate 15) (Fig 1B).

Regarding claim 7, Orsatti anticipates the method of claim 1, characterised in that the fixing apparatus (comprising substrate 15/15c and in particular anchor 18c) is formed as a capsular tension ring [pg 26, ln 10 – 12].

Regarding claim 8, Orsatti anticipates the method of claim 1, characterised in that the fixing apparatus (comprising substrate 15/15c and anchor 18c) has at least one support element (18c) [pg 26, ln 10 – 12] (Fig 6A), which is supported on a tissue structure in a direction transverse to an optical axis (224) of the eye [pg 32, ln 6 – 10] (Fig 6A).

Regarding claim 9, Orsatti anticipates the method of claim 8, characterised in that the fixing apparatus has at least one deflecting element (anchors 18c can be made to have a spring force tension to allow opening for positioning and securing during implantation) for deflecting the support element (anchors 18c) in a deflection plane wherein the deflection plane in the implanted state is positioned perpendicular to the optical axis (224) of the eye ([pg 26, ln 9 – 12; pg 32, ln 6 - 20], anchors 18c are configured to deflect closed in a particular deflection plane when a tension force is placed on them, then spring open in the deflection plane perpendicular to the optical axis when the tension is released in order to secure the device to capsular bag 103 in a position perpendicular to the optical axis) (Fig 6A).

Regarding claim 10, Orsatti anticipates the method of claim 9, characterised in that the at least one deflecting element (anchor 18c) is able to recover its shape after deformation of the at least one deflecting element ([pg 26, ln 9 – 17], the anchor is configurable to be made from memory plastics and/or polymers, which allow it to recover its shape after being compressed under spring force tension to deflect to an open configuration when the tension is removed in order to anchor the device), wherein the deflection is based on the shape recoverability ([pg 26, ln 9 – 17], the anchor is configurable to be made from memory plastics and/or polymers, which allow it to recover its shape after being compressed under spring force tension to deflect to an open configuration when the tension is removed in order to anchor the device).

Regarding claim 11, Orsatti anticipates the method of claim 10, characterised in that the shape recoverability is elastic ([pg 26, ln 9 – 17], elastic deformation is the ability of a material to return to its original shape after being deformed. The anchor is configurable to be elastically deformable by being made from memory plastics and/or polymers, which allow it to recover its shape after being compressed under spring force tension to deflect to an open configuration when the tension is removed in order to anchor the device).

Regarding claim 12, Orsatti anticipates the method of claim 10, characterised in that the shape recoverability is stimulated by a stimulus ([pg 26, ln 9 – 12], anchor is configured to spring open when stimulated by removing a tension force).

Regarding claim 14, Orsatti anticipates the method of claim 9, characterised in that the at least one deflecting element (anchor 18c) and/or the support element comprises of a polymer [pg 26, ln 14 - 17], in particular a biocompatible polymer [pg 26, ln 10 - 12].

Regarding claim 15, Orsatti anticipates the method of claim 9, characterised in that the at least one deflecting element (anchor 18c) and/or the support element comprises at least in portions of a material having shape memory properties ([pg 26, ln 14 - 17], anchor can be formed from memory plastics and/or polymers).

Regarding claim 16, Orsatti anticipates the method of claim 9, characterised in that the at least one deflecting element (anchor 18c) in the direction perpendicular to the deflection plane has a shape (semi-circular) which is rigid with respect to dents ([pg 26, ln 14 - 17], as shown in Fig 4B, the anchors 18c can be semi-circular shaped, which is a similar shape to Applicant’s bow-shaped, rigid to dents, deflecting elements 108 ([0027, 0033] of Applicant’s filed specification, shown best in their Fig 6)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Orsatti.
Regarding claim 6, Orsatti teaches the method of claim 1, characterised in that the fixing apparatus (comprising in particular substrate 15/15c and anchors 18c) and the holding apparatus (adhesive 139) and/or the sensor module (12) are mountable on one another [pg 14, ln 14 - 22] (Fig 1B).
However, Orsatti does not explicitly teach the aforementioned structures are mountable on one another in a mechanically reversible way.
However, there is no indication in Applicant’s originally filed disclosure that mounting elements in a mechanically reversible way (such as to make the elements mechanically separable) has any new or unexpected result compared to mounting them in any other manner. Therefore, mounting the fixing apparatus and the holding apparatus and/or the sensor module in a mechanically reversible way is not patentably distinguishable from the prior art of record (MPEP 2144.04, V., C.).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Orsatti in view of US 20140107459 A1 to Lind, et al. (cited by Applicant, hereinafter Lind).
Regarding claim 13, Orsatti teaches the method of claim 12, however Orsatti does not teach the stimulus is a change in temperature.
Lind teaches a shape-recoverable deflecting element (resilient haptics 225) which are configured to recover their shape (return to rest condition) when stimulated by a temperature stimulus [0037] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Orsatti to have the stimulus is a change in temperature, because doing so would have the predicable result of helping the anchors to open or expand when placed in the capsular bag of the eye, as recognized by Lind [0037].

Allowable Subject Matter
Claims 4 - 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 is allowable because it positively recites the spacer element has a portion which is arranged on an edge bounding a recess of a capsular bag. The closest prior art of record, Orsatti, teaches a spacer element (bump 136) [pg 14, ln 14 - 21] (Fig 1B). However, Orsatti does not teach the spacer element has a portion which is arranged on an edge bounding a recess of a capsular bag.
Claim 5 would be allowable for depending from the allowable subject matter of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120108986 A1 is mentioned because it discloses a support element configured to expand in a single plane. US 20120277568 A1 is mentioned because it discloses a sensing system wearable on an eye.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791